Title: Thomas Jefferson to John Wayles Eppes, 25 December 1809
From: Jefferson, Thomas
To: Eppes, John Wayles


          
            Dear Sir
             
                     Monticello 
                     Dec. 25. 09.
          
          Our letters crossing each other on the road have anticipated the grounds of mutual excuse for their being the first which were written. 
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  my occupations are now almost entirely without doors, in the farms the garden, the shops Etc. I shut up my room on going to breakfast & scarcely enter it 
                      again but to dress for dinner, after which I read little, & never write. this of course withdraws me almost wholly from epistolary correspondence; & you too are familiar enough with our country life to know that this business is really deferred to rainy days. Francis continues in perfect health & spirits. he is at this moment running about with his cousins bawling out ‘a merry christmas’ ‘a christmas gift’ Etc. he began a letter to you two days ago, & had got through the 2d line when some one scribbled on the paper & spoiled it.
			 his
			 emulation with his cousin Virginia, both having begun to write at the same time, occasions him to pass much of the day in writing, & his evenings are spent in reading unremittingly, regardless of the company surrounding
			 him. he has met here with a large children’s collection of books. a boy of finer dispositions,
			 & more easily governed, I have never seen. I have had no occasion to exercise any restraint
			 towards
			 him, but as to his appetite, the indulgence of which having made him very sick he once, he immediately consented to observe more caution & restraint & continues to do so.
			 I
			 had no idea when I brought him up but that you meant he should stay with me till my going to
			 our second meeting in 
                  at Richmond in April, when he shall be carefully redelivered.
          The opinion on the bank law, which you ask me to send, is bound up in a huge Quarto volume, which cannot be trusted by post. indeed it contains all my most secret communications, while in the office of state, & never was in the hands of any person but myself. for the book binder attended in my own room, & bound the papers together under my eye. the opinion is too long for me to copy. the topics of it were the effect of the bank law in violating the State laws of Mortmain, Alienage, Descents, Distribution, Escheat & Monopoly, all of which were set at nought so far as respected this institution; that the power to establish corporate bodies was not one of the enumerated powers of the constitution; that it was not necessary to carry any of the enumerated powers into execution; and that therefore it could not be found in any part of the constitution but by giving to the clause ‘to lay taxes to provide for the general welfare’ a construction which swept away & rendered useless all the enumerated powers, because this one, taken in that sense, comprehended all the enumerated powers, & all non-enumerated powers in addition. but you have only to turn to the U.S. gazette (Fenno’s) of Feb. 23. 1791. where you will see mr Madison’s speech against that bill, comprehending every thing which could be said against it.
          
          Among the medley of propositions made to Congress, we cannot divine the course they will pursue. it is a subject of great & general anxiety.
			 a
			 change of the British ministry & consequent repeal of the orders of council is the only
			 sovereign solution of our difficulties which I can see.with the compliments of the season accept assurances of my constant affection & respect.
          
            Th:
            Jefferson
        